           Case 5:19-cv-00907-SM Document 21 Filed 07/17/20 Page 1 of 9



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

    TRAVIS WAYNE RABER,                   )
                                          )
         Plaintiff,                       )
                                          )
    v.                                    )
                                          )   Case No. CIV-19-907-SM
    ANDREW M. SAUL,                       )
    COMMISSIONER OF SOCIAL                )
    SECURITY ADMINISTRATION,              )
                                          )
         Defendant.                       )

                   MEMORANDUM OPINION AND ORDER

         Travis Wayne Raber (Plaintiff) brings this action for judicial review of

the Commissioner of Social Security’s final decision that he was not “disabled”

under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A). The

parties have consented to the undersigned for proceedings consistent with 28

U.S.C. § 636(b)(1)(B) and (C). See Docs. 9, 12.

         Plaintiff argues the Administrative Law Judge’s faulty consideration of

the mental consultative exam tainted his decision. Doc. 16, at 3-12. After a

careful review of the record (AR), the parties’ briefs, and the relevant authority,

the Court affirms the Commissioner’s decision. See 42 U.S.C. § 405(g).1




1     Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the AR will refer to its original
pagination.
           Case 5:19-cv-00907-SM Document 21 Filed 07/17/20 Page 2 of 9



I.    Administrative determination.

      A.      Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just [the claimant’s] underlying impairment.” Lax v.

Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535

U.S. 212, 218-19 (2002)).

      B.      Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that he can no longer engage in his prior work activity.”

Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff makes that

prima facie showing, the burden of proof then shifts to the Commissioner to

show Plaintiff retains the capacity to perform a different type of work and that

such a specific type of job exists in the national economy.




                                        2
        Case 5:19-cv-00907-SM Document 21 Filed 07/17/20 Page 3 of 9



      C.    Relevant findings.

            1.    ALJ’s findings.

      The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 14-33; see 20 C.F.R. § 404.1520(a)(4); see also Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step process). The

ALJ found Plaintiff:

      (1)   had not engaged in substantial gainful activity since
            January 30, 2016, the alleged onset date;

      (2)   had the severe medically determinable impairments of
            obesity,   seizure    disorder,     migraine     headaches,
            neurocognitive disorder, status post-traumatic brain injury,
            and depressive disorder;

      (3)   had no impairment or combination of impairments that met
            or medically equaled the severity of a listed impairment;

      (4)   had the residual functional capacity2 (RFC) to perform
            sedentary work with additional restrictions: must avoid
            exposure to unprotected heights, moving machinery,
            commercial driving, open flames, or open water; and to have
            no contact with public;

      (5)   had no ability to perform any past relevant work, but could
            perform jobs existing in significant numbers in the national
            economy such as sorter, table worker, and bench hand; and
            thus




2      Residual functional capacity “is the most [a claimant] can still do despite
[a claimant’s] limitations.” 20 C.F.R. § 404.1545(a)(1).
                                         3
           Case 5:19-cv-00907-SM Document 21 Filed 07/17/20 Page 4 of 9



      (6)     had not been under a disability from January 30, 2016
              through June 13, 2019.

See AR 14-33.

              2.    Appeals Council’s findings.

      The Social Security Administration’s Appeals Council denied Plaintiff’s

request for review, see id. at 1-3, making the ALJ’s decision “the

Commissioner’s final decision for [judicial] review.” Krauser v. Astrue, 638

F.3d 1324, 1327 (10th Cir. 2011).

II.   Judicial review of the Commissioner’s final decision.

      A.      Review standard.

      The Court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less

than a preponderance.” Lax, 489 F.3d at 1084; see also Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019) (“It means—and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.”) (internal quotation marks and citation omitted). A decision is not

based on substantial evidence “if it is overwhelmed by other evidence in the

record.” Wall, 561 F.3d at 1052 (citation omitted). The Court will “neither




                                        4
            Case 5:19-cv-00907-SM Document 21 Filed 07/17/20 Page 5 of 9



reweigh the evidence nor substitute [its] judgment for that of the agency.”

Newbold v. Colvin, 718 F.3d 1257, 1262 (10th Cir. 2013) (citation omitted).

       B.      Issues for judicial review.

       Plaintiff argues “[t]he ALJ’s analysis of Dr. Danaher’s mental

consultative exam was improper, which led to an improper analysis at step 2

thereby corrupting the remainder of the analysis.”              Doc. 16, at 3

(capitalizations altered).

III.   Analysis of the ALJ’s decision.

       A.      The ALJ’s findings.

       The ALJ summarized Dr. Robert Danaher’s consultative exam:

       The claimant also underwent a psychological consultative
       examination on March 28, 2018, with Robert Danaher, Psy.D. (Ex.
       B5FF and 9F). During the examination, the claimant was
       observed to be dressed casually with an appropriate amount of care
       given to his hygienic care. He was alert and oriented, with logical,
       goal directed, and fully intelligible speech.        His affective
       expressions were congruent. He ambulated smoothly without
       apparent difficulty and did not evidence any functional
       communication deficits. The claimant was unable to complete the
       alternating trail making test. The claimant received 3/3 points in
       a clock drawing exercise. The claimant was able to identify 3/3
       animals. The claimant received 1/3 points [sic] in an exercise
       counting backwards from 100 by 7’s. The claimant was able to
       recall 2/5 words from memory. The claimant did not receive credit
       for sentence repetition testing or attentional abilities and
       vigilance. The claimant received 4/6 points for orientation. The
       claimant ultimately received a score of 16/30, suggesting a possible
       mild cognitive impairment. Dr. Danaher ultimately assessed the
       claimant with a neurocognitive disorder, secondary to a history of
       traumatic brain injury; and, major depressive disorder, single
       episode, moderate severity. He further indicated that the claimant
                                         5
         Case 5:19-cv-00907-SM Document 21 Filed 07/17/20 Page 6 of 9



      was capable of managing his own funds, and that the claimant’s
      ability to understand, remember, and carry out simple and
      complex instructions in a work related environment would be
      marginal.

AR 24.

      The ALJ made the following findings as to Dr. Danaher’s examination:

      Consideration has also been given to the consultative examination
      performed by Dr. Danaher (Ex. 5F and 9F). The findings and
      opinions of Dr. Danaher are neither consistent with nor supported
      by the longitudinal medical treatment record, the findings and
      opinions of the State agency mental health consultants, or the
      claimant’s activities of daily living. Accordingly, the undersigned
      finds the consultative examination performed by Dr. Danaher to
      be unpersuasive, as it is neither consistent with nor supported by
      the longitudinal record as a whole.

Id. at 30.

      B.     Plaintiff’s challenges to those findings.

      Plaintiff takes issue with the ALJ’s “longitudinal record” reference, and

challenges the “great weight” he maintains the ALJ gave to the state agency

opinions. Doc. 16, at 5. The ALJ, however, did not give weight to any opinion,

rather she determined the state agency opinions to be “largely consistent with

and supported by the longitudinal medical treatment record.” AR 29. She also

found the initial state agency psychologist’s findings to be largely consistent

with the reconsidered findings, and Plaintiff’s activities of daily living. Id. She

found the initial-level findings “persuasive,” but added the additional

limitation regarding Plaintiff’s ability to interact with others. Id.

                                        6
        Case 5:19-cv-00907-SM Document 21 Filed 07/17/20 Page 7 of 9



      To the extent Plaintiff argues the ALJ “undersold” Dr. Danaher’s opinion

and   “downplay[ed]” medical evidence, Doc. 16, at 5, this Court “will not

reweigh the evidence or substitute [its] judgment for the Commissioner’s.”

Garcia v. Comm’r, SSA, No. 19-6107, 2020 WL 3443455, at *3 (10th Cir. June

24, 2020).

      As to Plaintiff’s complaint that the ALJ did not sufficiently “highlight”

the inconsistencies with the medical record, Doc. 16, at 5, she did provide a

thorough review of Plaintiff’s medical treatment history. AR 19-23. As the

Commissioner points out, she was not required to reiterate the same evidence

again while evaluating Dr. Danaher’s opinion. Doc. 20, at 9 (citing Endriss v.

Astrue, 506 F. App’x 772, 777 (10th Cir. 2012)). And the ALJ considered

medical evidence reflecting Plaintiff’s negative depression screenings, normal

mood, normal affect, and intact mental functioning. AR 20-23 (citing id. at

380, 395, 484, 495-97, 507-09, 553, 654, 666, 690, 707).

      Finally, Plaintiff argues that the ALJ’s recitation of Plaintiff’s activities

of daily living “equal an ability to work.” Doc. 16, at 7. In so doing, the ALJ

“played doctor and undersold the evidence,” id., which            amounted to a

conclusion that the Plaintiff was able to work. The ALJ considered Plaintiff’s

reported activities: sleeping, watching television; playing on his mobile phone;

spending time with others; shopping; “running errands with his wife as often


                                        7
         Case 5:19-cv-00907-SM Document 21 Filed 07/17/20 Page 8 of 9



as possible”; taking out the trash; assisting with laundry, providing for his

personal hygiene and grooming, “with some remind[ers]”; requiring no

assistive devices to lift, sit, bend, stand, reach, kneel, hear, see, climb stairs, or

use his hands. AR 28. He reported daily depression, headaches three- to four-

times a month, an inability to walk more than a block due to ankle weakness;

an inability to feel three toes on one foot; and the possibility of a seizure caused

by heat and sun exposure. Id. He testified his depression medication caused

his symptoms of anger to worsen, and that he was still on that medication. Id.

The Court will not reweigh the ALJ’s consideration of this evidence.

      Plaintiff argues the ALJ ignores probative evidence regarding his mental

impairments. Doc. 16, at 10. Again, he relies on Dr. Danaher’s opinion, which

the ALJ discounted. Id. at 11. The state agency consultants considered Dr.

Danaher’s findings in making their conclusions. AR 73, 80, 94, 101. The ALJ

agreed with the state agency consultant’s reconsideration that Plaintiff needs

greater nonexertional restrictions. Id. at 29, 102, 106 (noting the Plaintiff was

markedly limited in his “ability to carry out detailed instructions”), 107 (noting

the Plaintiff was markedly limited in “his ability to interact appropriately with

the general public”). And the ALJ included such limitations in her restrictive

RFC assessment. Id. at 19.




                                          8
        Case 5:19-cv-00907-SM Document 21 Filed 07/17/20 Page 9 of 9



      To the extent Plaintiff curtly challenges the ALJ’s credibility finding,

Doc. 16, at 11, the Court reminds him the SSA has “eliminat[ed] the use of the

term ‘credibility’ from [its] sub-regulatory policy” and “clarif[ied] that

subjective symptom evaluation is not an examination of an individual’s

character.” SSR 16-3p, 2017 WL 5180304, at *2 (Oct. 25, 2017). Still, this

evaluation remains “the province of the finder of fact.”        See Arterberry v.

Berryhill, 743 F. App’x 227, 231 (10th Cir. 2018).          The ALJ discounted

Plaintiff’s statements as to the intensity, persistence and limiting effects of his

symptoms, noting they were inconsistent with the longitudinal medical

treatment records, his activities of daily living, and the state agency

consultants’ opinions.    AR 29.     Substantial evidence supports the ALJ’s

consistency determination.

      Based on the above, the Court affirms the Commissioner’s decision.

      ENTERED this 17th day of July, 2020.




                                        9
